DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 9/16/2020.
Claims 1-20 have been examined and rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing element” in claim 8. The specification discloses structure (processor) at paragraph 80: Processing Element — refers to any of various elements or combinations of elements. Processing elements include, for example, circuits such as an ASIC (Application Specific Integrated Circuit), portions or circuits of individual processor cores, entire processor cores, individual processors, programmable hardware devices such as a field programmable gate array (FPGA), and/or larger portions of systems that include multiple processors.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20200196179A1).
Regarding Claim 1, Kim discloses a method (see FIG. 13) for operating a wireless user equipment (UE) device, the method comprising: performing operations on a processing element, wherein the operations include: 
performing a measurement for a beam in a first time interval (see para 366, UE performs measurement information for beam; also see para 143, for beam measurement in first time interval); 
(see para 366, the power measurement information with respect to beam reporting may include reference signal received power (RSRP)); 
transmitting the beam quality information to a base station (see para 366, UE reports (transmitting) L1-RSRP with respect to beam reporting to the BS) in a second time interval, wherein an amount of delay between the first time interval and the second time interval is controlled by a delay value K (see para 143, the parameter Z/i.e. representing the delay value K, refers to a minimum required time for a terminal to perform CSI reporting/i.e. representing the delay between two time intervals, e.g., a minimum time duration (or time gap), starting from a timing at which a terminal receives DCI)/i.e. representing the first time interval for beam measurement, that schedules the CSI reporting until a timing at which the terminal performs actual CSI reporting/i.e. representing the second time interval; also see para 370, The UE can receive downlink control information (DCI) which triggers reporting of the power measurement information from the BS).
Kim does not specify “first time interval” and “second time interval”. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim, to specify the first time interval and the second time interval, as it already discloses the minimum required time for a terminal to perform CSI reporting which is the amount of delay between the first time interval and the second time interval.

Regarding Claims 3, 10 and 19, Kim discloses: transmitting a signal indicating the delay value K to the base station (see para 149, information (i.e., information for (Z, Z′)) is reported (to the base station) as UE capability information by a terminal; (para 146, the parameter Z′ may refer to a minimum duration (or time gap) from a timing at which a terminal receives a measurement resource (i.e., CMR, IMR) (e.g., CSI-RS) related to CSI reporting to a timing at which the terminals performs actual CSI reporting) and at para 143, the parameter Z refers to a minimum required time for a terminal to perform CSI reporting, e.g., a minimum time duration (or time gap), starting from a timing at which a terminal receives DCI, that schedules the CSI reporting until a timing at which the terminal performs actual CSI reporting).

Regarding Claims 4, 11, Kim discloses: the delay value K is predefined (see para 145,  for CSI (reporting), Z and Z′ values may be defined as in the examples of Table 4 to Table 7).

Regarding Claims 5, 12 and 20, Kim discloses: the delay value K corresponds to (a) a subcarrier spacing of a bandwidth part carrying downlink resources used to perform the measurement (see para 144, a time offset of a CSI reference resource may be derived based on a minimum time duration starting from a timing at which a terminal receives a measurement resource (e.g., CSI-RS) related to CSI reporting until a timing at which the terminal performs actual CSI reporting (referred to herein as Z′) and based on a numerology (e.g., subcarrier spacing) for CSI latency), or 

Regarding Claims 6, 13, Kim discloses: the beam is a transmit beam associated with a downlink signal, wherein the measurement is performed on measurement resources in the downlink signal (see FIG. 13 depicting downlink signal, para 220-221, The terminal may receive a channel state information-reference signal (CSI-RS) for (one or more) CSI reportings from a base station (S705). For example, the CSI-RS may be a non-zero-power (NZP) CSI-RS and/or a zero-power (ZP) CSI-RS. Furthermore, in the case of interference measurement, the CSI-RS may be substituted with CSI-IM. The terminal may transmit, to the base station, CSI calculated based on the CSI-RS). 

Regarding Claims 7, 14, Kim discloses: the beam is a receive beam associated with a downlink signal, wherein the measurement is performed on measurement resources in the downlink signal (see FIG. 7 depicting CSI-RS is receive beam for UE to report CSI, para 366, reporting (transmitting) power measurement information (e.g., the aforementioned L1-RSRP) with respect to beam reporting to the BS. For example, the power measurement information with respect to beam reporting may include any one of i) CSI-RS resource indicator (CRI) and reference signal received power (RSRP)).

Regarding Claim 8, Kim discloses a user equipment (UE) device (see FIG. 15, first device, para 368) comprising: 
a radio subsystem (see FIG. 15); and 
a processing element (see FIG. 15, first device having processor 102, para 368) coupled to the radio subsystem, and configured to perform operations including: performing a measurement for a beam in a first time interval (see para 366, UE performs measurement information for beam; also see para 143, for beam measurement in first time interval); 
determining beam quality information based at least on the measurement (see para 366, the power measurement information with respect to beam reporting may include reference signal received power (RSRP)); and 
transmitting the beam quality information to a base station in a second time interval (see para 366, UE reports (transmitting) L1-RSRP with respect to beam reporting to the BS) in a second time interval, wherein an amount of delay between the first time interval and the second time interval is controlled by a delay value K (see para 143, the parameter Z/i.e. representing the delay value K, refers to a minimum required time for a terminal to perform CSI reporting/i.e. representing the delay between two time intervals, e.g., a minimum time duration (or time gap), starting from a timing at which a terminal receives DCI)/i.e. representing the first time interval for beam measurement, that schedules the CSI reporting until a timing at which the terminal performs actual CSI reporting/i.e. representing the second time interval; also see para 370, The UE can receive downlink control information (DCI) which triggers reporting of the power measurement information from the BS).
Kim does not specify “first time interval” and “second time interval”. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim, to specify the first time interval and the second time interval, as it already discloses the minimum required time for a terminal to perform CSI reporting which is the amount of delay between the first time interval and the second time interval.

Regarding Claim 15, Kim discloses the UE device of claim 8, wherein the first time interval and the second time interval are time slots (see para 159, if N CSI reportings (each one being configured with a single CSI-RS resource in a resource set for channel measurement) are triggered in a slot, but a terminal has only M un-occupied CSI processing units, the corresponding terminal may be configured to update (i.e., report) only M of the N CSI reportings).

Regarding Claim 16, Kim discloses the UE device of claim 8, wherein the measurement for the beam includes a measurement on a channel measurement resource (CMR) and/or a measurement of an interference measurement resource (IMR) during the first time interval (see para 151, The CMR is an RS and/or resource for channel measurement, and the IMR may mean an RS and/or resource for interference measurement).

Regarding Claim 17, Kim discloses a non-transitory memory medium storing program instructions (see para 389), wherein the program instructions, when executed by a processing element, cause a wireless user equipment (UE) device to perform operations comprising: 
performing a measurement for a beam in a first time interval (see para 366, UE performs measurement information for beam; also see para 143, for beam measurement in first time interval); 
determining beam quality information based at least on the measurement (see para 366, the power measurement information with respect to beam reporting may include reference signal received power (RSRP)); 
transmitting the beam quality information to a base station (see para 366, UE reports (transmitting) L1-RSRP with respect to beam reporting to the BS) in a second time interval, wherein an amount of delay between the first time interval and the second time interval is controlled by a delay value K (see para 143, the parameter Z/i.e. representing the delay value K, refers to a minimum required time for a terminal to perform CSI reporting/i.e. representing the delay between two time intervals, e.g., a minimum time duration (or time gap), starting from a timing at which a terminal receives DCI)/i.e. representing the first time interval for beam measurement, that schedules the CSI reporting until a timing at which the terminal performs actual CSI reporting/i.e. representing the second time interval; also see para 370, The UE can receive downlink control information (DCI) which triggers reporting of the power measurement information from the BS).
Kim does not specify “first time interval” and “second time interval”. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim, to specify the first time interval and the second time interval, as it already discloses the minimum required time for a terminal to perform CSI reporting which is the amount of delay between the first time interval and the second time interval.

Claims 2, 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yerramalli (US20190110254A1, from IDS).
Regarding Claims 2, 9 and 18, Kim does not disclose details regarding: the operations also include: prior to said performing the measurement, receiving a configuration message indicating the delay value K.
In the same field of endeavor, Yerramalli discloses this limitation: see para 134, the serving base station may use a floor function to configure K1/i.e. the delay value. For example, the serving base station may configure K1 as equal to floor (delay), and may configure the UE to observe the number of delay periods indicated by the value of K1.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kim, so that the base station indicates the reporting delay to the UE as taught by Yerramalli, to communicate efficiently in asynchronous networks (see Yerramalli, para 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472